Citation Nr: 1616348	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  06-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating excess of 10 percent prior to December 16, 2013, and in excess of 20 percent thereafter, for cervical spine spondylosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The statement of the case (SOC) was issued by the RO in Huntington, West Virginia.  This matter has been previously remanded for additional development in November 2013 and November 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2013.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a disability manifested by left arm and/or elbow pain, a disability manifested by left hand pain, and a disability manifested by bilateral hip pain, all of which are to include as due to an undiagnosed illness, have been granted in full and are no longer on appeal before the Board.  A February 2015 rating decision granted these claims as fibromyalgia affecting the bilateral hips and upper left extremity.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2013 VA examination noted that the Veteran had symptoms of radiculopathy, specifically mild intermittent pain of the right upper extremity and moderate intermittent pain of the left upper extremity, mild paresthesias or dysesthesias of the left upper extremity, and mild numbness of the left upper extremity.  Unfortunately, the December 2013 examination did not indicate the nerve roots involved or the severity of the radiculopathy, which prompted remand.  A February 2015 VA examination asserted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  This finding is at odds with the December 2013 VA examination as well as the fact that cervical radiculopathy is listed as one of the Veteran's active conditions in his VA treatment records.  The date March 26, 2008 is occasionally written next to cervical radiculopathy in the list of the Veteran's conditions.  A May 2008 MRI report of the cervical spine references a March 26, 2008 EMG/NCS that is "most consistent with a [r]ight cervical radiculopathy."  Unfortunately, this March 2008 EMG/NCS is not currently associated with the claims file, and the treatment records that are so associated do not specify which nerves are affected by cervical radiculopathy.  Upon remand, the March 26, 2008 EMG report should be obtained and associated with the claims folder.  Thereafter, a new VA examination should be scheduled in which the examiner will fully discuss whether the Veteran has cervical radiculopathy and which nerves are so affected.  

The claims folder should also be updated to include VA treatment records compiled since February 12, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Hunter Holmes McGuire VA Medical Center (VAMC) in Richmond, Virginia, and the Beckley VAMC in Beckley, West Virginia, all associated outpatient clinics, dated from February 12, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Specifically obtain the March 26, 2008 EMG/NCS report that is referenced in a May 6, 2008 MRI report of the cervical spine.  Associate the March 26, 2008 EMG/NCS report with the claims file.  If the report cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide the report, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected cervical spine spondylosis.  The complete record, to include this remand, should be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner is to specifically discuss whether the Veteran's service-connected cervical spine spondylosis is manifested by any neurological impairment, including radiculopathy, and if so, which nerves are involved, and the extent of the impairment.  The examiner is to discuss the fact that cervical radiculopathy is listed as one of the Veteran's conditions in his VA treatment records, the May 6, 2008, MRI report regarding the cervical spine that contains a provisional diagnosis of spinal stenosis with right cervical radiculopathy and references a March 26, 2008  EMG/NCS consistent with cervical radiculopathy, and the December 2013 VA examination noting that the Veteran has symptoms of radiculopathy. 

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.

The examiner must also specifically discuss whether the Veteran's flare-ups are associated with additional functional loss - if so; he or she should estimate the degree of lost motion during such flare-ups.  If no flare-ups are reported, this question still must be answered with respect to the earlier-noted flare-ups in the prior examination report.  If the examiner is unable to do so, he or she must explain why this information could not be feasibly provided.

4.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




